Exhibit 10.3

 

Exclusive Option Agreement

 

The Exclusive Option Agreement (hereinafter referred to as “the Agreement”) is
entered into by and among the following parties at Qianhai Shenzhen-Hong Kong
Cooperation Zone, Shenzhen on August 18, 2020:

 

 

Party A: YiQiLai (Shenzhen) Consulting Management Co., Ltd., is a wholly foreign
owned enterprise established and effectively existing in accordance with the
laws of the People’s Republic of China (hereinafter referred to as “China”,
excluding Hong Kong, Macao and Taiwan for the purpose of the Agreement),
domicile: ;

 

 

Party B: Ding Xiang (Shenzhen) Investment Co., Ltd., is a limited liability
company established and effectively existing in accordance with Chinese laws,
domicile: ;



 

 

Party C: Shenzhen Zhong Wei Technology Co., Ltd., is a limited liability company
established and effectively existing in accordance with Chinese laws, domicile:
.

 

 

In the Agreement, Party A, Party B, and Party C shall be severally referred to
as “any party” and collectively referred to as “the Parties”.

 

 

Whereas:

 

1. Party B holds 100% of the shares of Party C;

 

2. Party A, Party B, and Party C signed Exclusive Management Consulting and
Service Agreement (hereinafter referred to as “Service Agreement”) on August 18,
2020;

 

3. Party A, Party B, and Party C signed Equity Pledge Agreement (hereinafter
referred to as “Equity Pledge Agreement”) on August 18, 2020.

 

Now, therefore, the Parties hereby enter into the following agreement with the
consensus reached through negotiations:

 



   

 



 

1Equity Purchase Option

 

1.1 Equity purchase option

 

Pursuant to Chinese laws and regulations, Party B hereby irrevocably grants the
exclusive equity option to Party A to enable Party A or one or more of its
assignees (“assignees”) to purchase the exclusive right of all or part of the
shares that Party B holds in Party C from Party B at the price prescribed in
Article 1.3 hereof at any time (“equity purchase option”). Except Party A and
its assignees, Party B shall not grant such option to other third person. Party
C hereby agrees that Party B grants the equity purchase option to Party A, and
such authorization shall be irrevocable during the validity period of the
Agreement.

 

Party B and Party C hereby further agree, 1) Party A may unilaterally transfer
the equity purchase option completely or partially to any third person;
therefore, such third person shall inherit all or part of Party A’s rights and
obligations hereof, and thus become a party of the Agreement exercising the
equity purchase option in accordance with relevant provisions hereof; 2) when
Party A actually exercises the equity purchase option, it may designate any
third person compliant with laws as the shareholder of Party C.

 

“Person” prescribed in this article and the Agreement refers to individual,
company, joint venture, partnership, trust or non-corporate enterprise, etc.

 

1.2Exercise procedure

 

Party A shall exercise the equity purchase option in accordance with the
provisions of Chinese laws and regulations. When Party A exercises the equity
purchase option, it shall send written notice (“Equity Purchase Option Notice”)
to Party B. The Equity Purchase Option Notice shall state the following matters:

 

(a) Party A’s decision on the exercise of purchase option;

 

(b) The ratio of shares that Party A intends to purchase from Party B
(“purchased equity”);

 

(c) Purchase date/equity transfer date;

 

(d) Payment method and bank remittance information;

 

(e) Organization name or person’s name of the actual shareholders of Party C;

 

(f) Power of attorney that permits the assignees to exercise the equity purchase
option.

 



 2 

 

 

1.3 Purchase price of equity

 

Unless appraised according to the requirement of laws, purchase price of the
equity purchase option exercised by Party A (“purchase price of equity”) shall
be the lowest of the followings prescribed with the consent of Party A:

 

(a) Actual contribution amount paid by Party B for the purchased equity; or

 

(b) Lowest transfer price compliant with Chinese laws and regulations at the
time of exercising equity purchase option.

 

1.4Transfer of purchased equity

 

Party B and Party C shall complete the following procedures and other related
procedures (if any) within 10 days from the date when Party A sends Equity
Purchase Option Notice or the period approved by Party A:

 

(a) Party B shall urge Party C to hold Shareholders’ Meeting in time, deliberate
over and pass the resolutions of Party B’s transfer of equity to Party A and/or
its assignees and other relevant matters at reasonable request of Party A, and
immediately submit the aforementioned written resolutions to Party A for filing
after the meeting;

 

(b) Party B shall sign equity transfer agreement with Party A (or its assignees)
meeting Party A’s requirements and other documents necessary for equity transfer
(“documents related to transfer of equity ownership”) according to Equity
Purchase Option Notice issued by Party A as required by Party A, and immediately
submit one copy to Party A for filing after signing the aforementioned
documents;

 

(c) Related parties shall sign all the other necessary agreements or documents;

 

(d) Party B shall warrant that no secured interests are set on the purchased
equity, and it shall hand over the purchased equity to Party A and/or its
assignees effectively in time, assist Party A and/or its assignees in dealing
with relevant formalities for equity transfer, such as register of shareholders
of Party C and equity change registration, etc.

 

“Secured interests” in this article refer to other secured interests not set,
such as other guarantee, mortgage, equity purchase option, right of preemption,
and right of set-off, etc., except for all the equity held by Party B in Party C
and pledged by Party B to Party A so that Party B and Party C can fulfill all
the obligations in Exclusive Management Consulting and Service Agreement signed
with Party A,

 



 3 

 

 

1.5 Payment

 

Party A shall pay Party B corresponding equity purchase amount in the legal mode
prescribed in Chinese laws and regulations.

 

2Undertakings and Warranties

 

2.1 Undertakings and warranties of Party C

 

(a) Without the written consent of Party A, it shall not supplement, change or
revise the Memorandum of Association of Party C in any form, increase, decrease
or change its registered capital in other mode, or undertake any act to split,
dissolve or change the corporate form of Party C;

 

(b) According to good financial and commercial standards and practices, it shall
maintain the existence of the company, effectively operate the business and
handled the affairs at its discretion so as to maintain the value of Party C’s
assets, and shall not undertake any act that may have adverse effect on its
operational status and assets value;

 

(c) Without the written consent of Party A, it shall not sell, transfer,
mortgage, pledge or dispose any assets, business, income and other rights to
earnings in other way beyond the scope of normal business and operation;

 

(d) Without the written consent of Party A, it shall not create or inherit any
debts, except for the non-borrowing debt incurred in the day-to-day operation
and the debts disposed to Party A and approved by Party A in writing;

 

(e) Without the written consent of Party A, it shall not sign any major
contracts (major contracts prescribed in this article refer to the contracts
with single transaction amount exceeding RMB 1,000,000 or the contracts with
relatively small single contract amount but accumulative amount for the same
transaction counterparty or associated company of counterparty exceeding RMB
500,000).

 

(f) Without the written consent of Party A, it shall not provide the guarantee
in any form to any third party, including loan, financial aid or mortgage, and
pledge, etc., or allow any third party to set mortgage or pledge on its assets
or equity;

 

(g) It shall provide all the materials about Party C’s operation and financial
status at the request of Party A;

 

(h) Without the written consent of Party A, it shall not cooperate, engage in
joint venture, carry out external investment to establish any third party or
acquire any third party;

 



 4 

 

 

(i) If any litigation, arbitration or administrative proceeding related to Party
C’s assets, business and income happens or may happen, it shall notify Party A
immediately;

 

(j) Without the written consent of Party A, it shall not distribute the dividend
to the shareholders in any form;

 

(k) It shall appoint a person recommended by Party A and meeting statutory
conditions as the directors, supervisors and senior management of Party C,
and/or dismiss the directors, supervisors and/or senior management of Party C,
and perform all the relevant resolution and filing procedures at the request of
Party A;

 

(l) As for the undertakings in Article 2.1 applicable to Party C, Party B and
Party C shall urge Party C’s subsidiaries to conform to such undertakings if
applicable as such subsidiaries are Party C of corresponding articles.

 

2.2Undertakings and warranties of Party B

 

Party B hereby irrevocably undertakes:

 

(a)Without the written consent of Party A, it shall not donate, transfer,
mortgage, pledge or dispose any shares and related rights to earnings that it
holds in Party C in other way, or allow setting any encumbrance on any secured
interests except for the pledge set according to Equity Pledge Agreement signed
between Party A and Party B;

 

(b)Party B shall not engage in operational business or any other activity that
has adverse effect on the reputation of Party C;

 

(c)Party B shall take all the measures to keep all the operational certificates
and licenses of Party C legal, valid, and legally renewed in time;

 

(d)Party B shall not sign any documents in conflict of interests with the legal
instruments that are signed with Party C or Party A and its assignees and being
performed, or make relevant commitments; Party B shall not cause the conflict of
interests between Party B and Party A & its shareholders through action or by
means of non-action. If such conflict of interests occurs (Party A shall be
entitled to unilaterally determine whether such conflict of interests occurs),
Party B shall take measures to eliminate such conflict as soon as possible with
the consent of Party A or its assignees;

 

(e)Without the written consent of Party A, Party B shall not directly or
indirectly participate in and engage in the business in competition or potential
competition with that of Party C and its controlled subsidiaries in any way;

 



 5 

 

 

(f)It shall immediately notify Party A of any litigation, arbitration or
administrative proceeding related to the equity that Party B holds in Party C
that is in progress or likely to occur.

 

(g)If the shares of Party C can be transferred to Party A’s assignees with the
consent of Party A, all of Party B’s rights and obligations hereof shall be
transferred to such transferee, and Party B shall try the best to urge and
require such transferee to unconditionally inherit such rights and obligations

 

(h)It shall vote in the Shareholders’ Meeting of the company against the
cooperation or joint venture between Party C and any third party, external
investment to establish any third party or acquisition of any third party
without the prior consent of Party A in writing;

 

(i)It shall deliberate over and pass the transfer matters of the purchased
equity hereof in the Shareholders’ Meeting of the company;

 

(j)It shall appoint the natural person recommended by Party A and meeting
statutory conditions as the directors of Party C;

 

(k)It shall immediately transfer its equity to Party A’s assignees at the
request of Party A, and waive the right of preemption of the aforementioned
equity transferred by other existing shareholders;

 

(l)It shall strictly comply with the provisions of the Agreement and other
contracts signed by Party B & Party C and Party A jointly or severally, and
fulfill the obligations of the aforementioned contracts, and shall not undertake
any act that may influence the effectiveness and enforceability of the
aforementioned contracts;

 

(m)Party B shall jointly bear all the costs arising from the signing and
execution of documents related to transfer of equity ownership, and assist Party
A in dealing with relevant necessary formality to acquire corresponding
purchased equity, including but not limited to acquiring the governmental
approval necessary for purchased equity and industry and commerce change
registration for the matters, such as change of the Memorandum of Association
and company shareholder change, etc.

 

2.3 Joint undertakings and warranties of Party B and Party C

 

(a)Party B and Party C are entitled to sign the Agreement and every equity
transfer agreement (severally referred to as “transfer agreement”) signed
according to the Agreement, and fulfill the obligations of the Agreement and
equity transfer agreements. Once the Agreement and every equity transfer
agreement is signed, Party B and Party C may be subject to statutory performance
of corresponding obligations in accordance with corresponding articles;

 



 6 

 

 

(b)The signing and performance of the Agreement and transfer agreements shall
not violate any obligations, any relevant approvals or authorizations prescribed
in any related Chinese laws, the Articles of Incorporation or other
organizational documents of Party C, and any effective contractual legal
instrument signed by Party B or Party C;

 

(c)Party B holds complete and flawless ownership of the shares that it holds in
Party C and no secured interests are set on the aforementioned equity without
the consent of Party A;

 

(d)Party C does not hold any outstanding debts except for the reasonable debts
arising from the day-to-day operation and the debts disclosed to Party A or
approved by Party A in writing;

 

(e)Currently they undergo no litigation, arbitration or administrative
proceeding related to Party B’s equity and Party C’s assets that is in progress
or likely to occur.

 

(f)During the validity period of the Agreement, Party A may, if necessary (or
for any reason, including but not limited to tax, accounting or other reasons),
require Party B and Party C to supplement and revise any term and article
hereof, and Party B and Party C hereby undertake to immediately sign on the
instructions of Party A.

 

3Effectiveness and Term

 

The Agreement shall come into effect on the date of being signed by the
authorized representatives of the Parties and affixed with seal, and remain
effective permanently. Unless otherwise specified herein, Party A shall be
entitled to notify Party B and Party C of the termination of the Agreement
through issuing 20-day written notice. However, Party B and Party C shall not
terminate the Agreement in advance.

 

4Governing Laws and Dispute Resolution

 

4.1 Governing laws

 

The signing, effectiveness, interpretation and performance of the Agreement and
the resolution of the disputes hereof shall be governed by Chinese laws.

 



 7 

 

 

4.2 Dispute resolution method

 

The Parties shall firstly resolve any dispute arising from the interpretation
and performance of the Agreement through amicable negotiations. If the Parties
fail to enter into the agreement of dispute resolution within 30 days after one
party sends the written notice requesting resolution through negotiation to the
other parties, any party shall be entitled to submit relevant dispute to South
China International Economic and Trade Arbitration Commission for arbitration in
accordance with the arbitration rules effective then. The arbitration place is
Shenzhen and the arbitration language is Chinese. The arbitration award shall be
final and have binding force on the parties.

 

Except for the disputed matter for the Parties, the Parties shall continually
perform their respective obligations in good faith.

 

5Liability for Breach of Contract

 

If Party A suffers any loss due to Party B or Party C’s breach of any article
hereof, Party B and Party C shall undertake joint responsibility of
compensation.

 

6Taxes and Expenses

 

All the taxes and expenses related to the Agreement shall be respectively borne
by Party A and Party B in compliance with relevant provisions of laws; Party B
shall compensate Party A in full amount after Party A pays the amount attributed
to Party A according to law.

 

7Notice

 

The notice or other correspondence sent by any party hereof shall be made in
Chinese, and delivered by specialized person, by post or via fax to the
following address of other parties or other addresses given by other party in
the notice to other agreement parties in the means of notice prescribed herein.
The actual service date of the notice shall be determined in the following mode:
(a) For the notice delivered by specialized person, it shall be deemed as
delivered on the date of delivery by specialized person; (b) for the notice in
the form of letter, it shall be deemed as delivered on the tenth day after the
post date of registered airmail with postage paid (indicated by postmark, or on
the fourth day after delivered to special delivery service institution
internationally recognized; and (c) for the notice sent via fax, it shall be
deemed as served at the receiving time indicated on transmission confirmation of
relevant document.

 

 

Party A: YiQiLai (Shenzhen) Consulting Management Co., Ltd.

 

Address:

 

Addressee: ______________________________

 

Tel.: __________________________________________

 

Fax: ____________________________________________

 

 



 8 

 

 

Party B: Ding Xiang (Shenzhen) Investment Co., Ltd.

 

Address:

 

Addressee: ___________________________________

 

Tel.: ________________________________________

 

Fax: ____________________________________________

 

 

 

Party C: Shenzhen Zhong Wei Technology Co., Ltd.

 

Address:

 

Addressee: _____________________

 

Tel.: ____________________________________________

 

Fax: ____________________________________________

 

8Responsibility of Confidentiality

 

The Parties hereby acknowledge that any oral or written materials exchanged with
each other and related to the Agreement are deemed as confidential materials.
The Parties shall keep all the aforementioned materials confidential, and shall
not disclose any relevant materials to any third person without the written
consent of the disclosing party, unless: (a) The public has learnt or will learn
the aforementioned materials not due to the arbitrary disclosure by any of the
receiving party to the public; (b) the materials are disclosed as required by
laws; or (c) any party needs to disclose the transaction stated herein to its
legal or financial advisor, provided that such legal or financial advisor shall
perform the responsibility of confidentiality similar to this article. The
disclosure by the staff or hired institution of any party shall be deemed as
disclosure by such party, which shall undertake the liability for breach of
contract in accordance with the Agreement. This article shall remain effective
whether the Agreement is terminated for any reason.

 

9Miscellaneous

 

9.1Amendment, revision and supplement

 

The Parties shall sign written agreement on any amendment, revision and
supplement of the Agreement.

 

9.2Performance

 

The Parties hereby agree to sign relevant documents and take other measures
beneficial to the performance of the provisions hereof.

 



 9 

 

 

9.3Transfer

 

Party A shall be entitled to transfer its rights and obligations hereof to any
third party, and the transferee shall inherit Party A’s rights and obligations
hereof. Party A shall notify Party B and Party C in writing within reasonable
period before such transfer, and Party B and Party C shall sign relevant
contracts and/or documents for such transfer at the request of Party A.

 

9.4Compliance with laws and regulations

 

The Parties shall fully comply with effective Chinese laws and regulations.

 

9.5Complete agreement

 

In addition to the written amendment, supplement or revision made after the
signing of the Agreement, the Agreement shall constitute the complete agreement
on the subject matter hereof entered into by the Parties, and replace all the
oral or written negotiation, representation and contracts previously made on the
subject matter hereof.

 

9.6Language

 

The Agreement is made in Chinese and in triplicate, with each party holding one,
which shall have equal legal force.

 

9.7Severability

 

If any article or provision hereof becomes ineffective, illegal or unenforceable
according to laws, all the other articles and provisions hereof shall remain
fully effective. After confirming any article or provision becomes ineffective,
illegal or unenforceable, the Parties shall revise the Agreement through
negotiations in good faith so as to reflect the true intentions of the Parties
to the greatest extent in the mode acceptable to the Parties, and thus
accomplish the transaction proposed herein as initially planned to the greatest
extent.

 

9.8Continuing effectiveness

 

(a) Any obligations arising due to the Agreement before the expiry or forward
termination of the Agreement shall remain effective after the expiry or forward
termination hereof.

 

=

 

(b) Article 5 and 8 hereof shall remain effective after the termination of the
Agreement.

 

 

(The remainder of this page is intentionally left blank. The signing page is
attached)

 10 

 

 

(This page is left blank and serves as the signing page of Exclusive Option
Agreement. The Parties have instructed their respective authorized
representatives to sign Exclusive Option Agreement on the date first above
written.)

 

 

Party A: YiQiLai (Shenzhen) Consulting Management Co., Ltd.

 

 

 

Signature: /s/ Congying Fang

 

 

 

Party B: Ding Xiang (Shenzhen) Investment Co., Ltd.

 

 

 

Signature: /s/ Xinhong Cai

 

 

 

Party C: Shenzhen Zhong Wei Technology Co., Ltd.

 

 

 Signature: /s/ Weide Li

 

 

 

 

 

August 18, 2020

 

 11 

